           Case 1:20-cr-00212-PGG Document 24 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------ x
                                                              :
 UNITED STATES OF AMERICA                                     :
                                                              :                 ORDER
                      - v. -                                  :
                                                              :   20 Cr. 212 (PGG)
 MIGUEL AGUIRRE-MIRON,                                        :
                                                              :
                                  Defendant.                  :
                                                              :
                                                              :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - x:
 -

                   WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on May 11, 2020;

                   WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.



Dated:             New York, New York
                   July 13, 2020                           SO ORDERED.


                                                           ______________________________________
                                                           THE HONORABLE PAUL G. GARDEPHE
                                                           UNITED STATES DISTRICT JUDGE
                                                           SOUTHERN DISTRICT OF NEW YORK
